PER CURIAM.
We affirm the trial court in all respects, except we remand for resentencing pursuant to this opinion.
Appellant was initially adjudicated guilty of four counts of driving under the influence and four counts of unlawful blood alcohol level in violation of section 316.-193(l)(a) and (b), Florida Statutes (1989). Subsequently, appellant filed a motion to correct his sentence on the ground that he could be adjudicated guilty of only one count. The trial court granted this motion, and vacated the adjudication previously entered on Counts II — VIII. Yet, appellant’s Disposition Slip (corrected sentence) indicates that Counts II — VIII were withheld when in fact they had been vacated by the trial judge.
Upon remand, the trial judge shall correct appellant’s sentence to accurately reflect its earlier ruling that Counts II-VIII have been vacated.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
LETTS, GUNTHER and GARRETT, JJ., concur.